            Case 5:18-cv-03597-JLS Document 36 Filed 03/02/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON M. WILBORN,                            :
                               Plaintiff       :
                                               :    Civil Action No. 5:18-CV-3597
       v.                                      :
                                               :
WILLIAM BARR,                                  :    Judge Jeffrey L. Schmehl
Attorney General of the                        :
United States, et al.,                         :
                               Defendants.     :


                          JOINT MOTION TO EXTEND THE STAY
                            FOR ATTORNEY FEES AND COSTS

       The Parties respectfully move this Court to extend, for 30 additional days, the stay

granted to Plaintiff Wilborn to file a request for attorney fees and costs (Doc. 35), while the

Parties attempt to obtain final approval of an agreed-upon settlement in principle. In support of

this motion, the Parties respectfully state as follows:

       1.      On September 30, 2020, the Court issued an order granting the joint request to

stay any requirement for Plaintiff Wilborn to file a request for attorney fees and costs, for a total

of 135 days (i.e. until March 8, 2021), if no appeal was taken. See, Doc. 35.

       2.      No appeal was taken in this matter.

       3.      The Parties have been working diligently to resolve the issue of Plaintiff

Wilborn’s request for attorney fees and costs and have reached an agreement in principle.

       4.      The Parties are now awaiting final approvals from various federal agencies.

       5.      As the current stay expires on Monday, March 8, 2021 and the Parties believe that

it would promote the efficient use of the Court’s and the Parties’ resources to resolve this matter

amicably, the Parties respectfully request that this court extend the stay for 30 additional days
            Case 5:18-cv-03597-JLS Document 36 Filed 03/02/21 Page 2 of 2




from March 8, 2021; i.e. through Wednesday, April 7, 2021.

          WHEREFORE, the Parties respectfully request that the Court grant their joint motion to

extend, by an additional 30 days, the stay granted by this Court. A proposed order is attached

hereto.

                                                     Respectfully submitted,


                                                       /s/ Joshua Prince
                                                     Joshua Prince, Esq.
                                                     Civil Rights Defense Firm, P.C.
                                                     646 Lenape Rd.
                                                     Bechtelsville, PA 19505
                                                     Telephone: (888) 202-9297 ext. 81114
                                                     Fax: (610) 400-8439
                                                     Email: Joshua@CivilRightsDefenseFirm.com

                                                     Attorney for Plaintiff


                                                     JENNIFER ARBITTIER WILLIAMS
                                                     ACTING UNITED STATES ATTORNEY

                                                     /s/ David A. Degnan
                                                     DAVID A. DEGNAN
                                                     Assistant U.S. Attorney
                                                     615 Chestnut Street, Suite 1250
                                                     Philadelphia, PA 19106
                                                     215-861-8522
                                                     David.Degnan@usdoj.gov


                                                     Attorneys for Defendants




Date: March 2, 2021




                                                 2
